Case 2:18-cv-01844-GW-KS Document 221 Filed 06/20/19 Page 1 of 1 Page ID #:9545

       AV 43b
     (Rev.04/1 3)                        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
 ReQa,ns~r~,~t,ons.                                      AUDIO RECORDING ORDER
      __
—1.-NAME                                                                              2. PHONE NUMBER                               3. EMAIL ADDRESS
 Michael Gordon                                                                      (646)517-2461                                  ', michael.gordon@cfraresearch.com
4. MAILING ADDRESS                                                                    5. CITY                                   ' 6. STATE            ' 7. ZIP CODE
 12300 Twinbrook Pkwy., Ste. 510                                             Rockville                                              ', MD             ' 20852
                 -- --                                  -        -         T
                                                                           -                            --                                  -     -
8. CASE NUMBER                             9. CASE NAME                                                          DATES OF PROCEEDINGS
2:18-cv-01844-GW-KS                         BlackBerry Ltd. v. Facebook ~o. FROM 6/10/2019                                           ~ 1 To 6/10/2019
 12. PRESIDING JUDGE                                                                                            LOCATION OF PROCEEDINGS
 Mag. J. Karen L. Stevenson                                                           '3. cITY Los Angeles                           la. sTATE California

                                                                            1 5. ORDER FOR
 ❑     APPEAL                               ❑CRIMINAL                              ❑CRIMINAL NSTICE ACT                              ❑BANKRUPTCY
       NON-APPEAL                          ~ CIVIL                                 ❑ IN FORMA PAUPERIS                               ~ OTHER (Specifj)

                16. AUDIO RECORDING REQUESTED (Specify portions) and dates) ojproceeding(,$)for which darplicate recordings are requested.)
                 PORTION (S)                                 DATES)                                  PORTIONS)                  ~                DATE(S)
~ VOIR DIRE -     -    -.                                                             ~ TESTIMONY (Specih Witness)
           --    - -
~ OPENING STATEMENT (Plaintiff
 ---        - __
  OPENING STATEMENT (Defendant)
       CLOSING ARGUMENT(Plaintif~                                                     ~ PRE-TRIAL PROCEEDING(Spec~)
                                                                                                                                                       -- _     ___
       CLOSING ARGUMENT (Defendant)                                                   DISCOV@N COflf@f@C1C@                     ' 6/~ ~~2~~ 9
       OPINION OF COURT
              --_ ___
       JURY INSTRUCTIONS                                                              ~ OTHER (Specifi)
              ---
       SENTENCING
__            __
       BAIL HEARING


                                                                               17. ORDER
                                                                                          NO. OF COPIES REQUESTED                                 COSTS
❑      DUPLICATE TAPES)FOR PLAYBACK ON A STANDARD
       CASSETTE RECORDER
       RECORDABLE COMPACT DISC - CD                                                                         ~                                     31.E


       ELECTRONIC FILE (vru emael, digital download or other Judicial Con/erence
       Approved Media)                                                                     ..__      _._-                __._
                                                                                                                 __. _
                                                                                                        ESTIMATE TOTAL '                          ~'I.00


              CERTkFICATION (18. & 19         By signing below, I certify that I will pay all charges (deposit plus additional) upon completion of the order.
l 8. SIG        RE                                                                                                                  1~~ T~ ~~



PROCESSED BY                                                                                                                        PHONE NUMBER


                                                     DATE         r
                                                                  I      BY
ORDER RECENED                                                     I                                DEPOSIT PAID



DEPOSIT PAID                                                                                      TOTAL CHARGES
                                                                                                                                                 3'I.00


TAPE / CD DUPLICATED (fapplicable)                               ~                                 LESS DEPOSIT                                  ,'3~.00


ORDERING PARTY NOTIFIED
                                                                 I                                TOTAL REFIINDEI?
TO PICKUP TAPE/CD (ifapplirab7e)               I
                                               r                 I                                                —                                      ---

PARTY RECENED AUDIO RECORDING ~                                                                     TOTAL DUE
                                                                                                                                                 31.00

                                      DISTRIBUTION:                  COURT COPY          ORDER RECEIPT              ORDER COPY
